

Exhibit 10.4
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made and entered into as of April
3, 2018, by and between Jonathan Gregory (the “Executive”) and Royale Energy,
Inc. (formerly known as Royale Energy Holdings, Inc.), a Delaware corporation
(“Royale” or the “Company”).
WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and
WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:
1.          Term. The Executive’s employment hereunder shall be effective as of
April 4, 2018 (the “Effective Date”) and shall continue until March 31, 2019. 
The period during which the Executive is employed by the Company hereunder is
hereinafter referred to as the “Employment Term.”
2.          Position and Duties.
2.1 Position.  During the Employment Term, the Executive shall serve as the
Chief Executive Officer of the Company, reporting to the Board of Directors of
the Company (the “Board”).  As CEO, the Executive shall have such duties,
authority, and responsibility as shall be determined from time to time by the
Board, which duties, authority, and responsibility are consistent with the
Executive’s position.  The Executive shall also serve as a member of the Board
and, if requested, as an officer or director of any affiliate of the Company for
no additional compensation.
2.2 Duties. During the Employment Term, except as permitted by Section 2.3
below, the Executive shall devote an average of 25% of his business time to the
performance of the Executive’s duties hereunder.  With the exception of Section
2.3, Executive will not engage in any other business, profession, or occupation
for compensation or otherwise which would conflict or interfere with the
performance of such services either directly or indirectly without the prior
written consent of the Board. Notwithstanding the foregoing, the Executive will
be permitted to (a) with the prior written consent of the Board (which consent
will not be unreasonably withheld or delayed) act or serve as a director,
trustee, committee member, or principal of any type of business, civic, or
charitable organization as long as such activities are disclosed in writing to
the Board in accordance with the Company’s Conflict of Interest Policy; (b)
purchase or own less than five percent (5%) of the publicly traded securities of
any corporation; provided that, such ownership represents a passive investment
and that the Executive is not a controlling person of, or a member of a group
that controls, such corporation; provided further that, the activities described
in clauses (a) and (b) do not interfere with the performance of the Executive’s
duties and responsibilities to the
1

--------------------------------------------------------------------------------

Company as provided hereunder, including, but not limited to, the obligations
set forth in Section 2 hereof.  A copy of Executive’s current involvement in
other companies either as a partial owner or as a Board member is attached as
“Exhibit A.”
2.3 RMX Resources, LLC.  In addition to the activities described on Exhibit A, 
Executive shall be entitled to devote the remainder of his business time to
service as the Chief Executive Officer and a member of the Board of Directors of
RMX Resources, LLC, a Texas limited liability company (“RMX”).  The parties
acknowledge that after September 30, 2018, upon the passage of 90 days of
written notice from the RMX Board, but no later than March 31, 2019, the
Executive shall resign from all positions as an officer or employee of Royale;
provided that unless and until the RMX Board shall determine that such service
presents conflicts of interest with the interests of the Company, Executive
shall be entitled to remain a member of the Board of Directors of Royale during
his employment term with RMX.  For so long as Executive is a member of the Board
of Directors or an officer of Royale, Executive shall recuse himself from any
transactions or dealings between RMX and Royale, and any deliberations of any
Board of Directors or other governing body relating thereto.  Nothing in this
Section 2.3 shall relieve Executive of any duty, fiduciary or otherwise, to
Royale or RMX.  Executive shall candidly inform both Royale and RMX of any
potentially Conflicting Activities (defined in RMX’s Limited Liability Company
Agreement) that come to his attention.  In addition, in performing his duties to
Royale, the Executive shall hold himself out as acting only on behalf of Royale,
and not in any way as an officer or agent of RMX or its Affiliates with respect
to such performance.  Likewise, in performing his duties to RMX, the Executive
shall hold himself out as acting only on behalf of the RMX, and not in any way
as an officer or agent of Royale or its Affiliates with respect to such
performance.
3.          Compensation.
3.1 Base Salary. The Company shall pay the Executive an annual rate of base
salary of $62,500 per year in periodic installments in accordance with the
Company’s customary payroll practices and applicable wage payment laws, but no
less frequently than monthly. The Executive’s base salary shall be reviewed at
least annually by the Board and the Board may, but shall not be required to,
increase the base salary during the Employment Term. Additionally, the Board may
decrease the base salary during the Employment Term.  The Executive’s annual
base salary, as in effect from time to time, is hereinafter referred to as “Base
Salary.”
3.2 Vacation; Paid Time-Off. During the Employment Term, the Executive shall be
entitled to vacation/paid-time-off under Royale’s vacation and paid-time off
policy.  Any vacation/paid-time-off shall run concurrently with Executive’s
vacation/paid time off from RMX.
3.3 Bonus/Incentive Plan.  At the sole discretion of the Board, Executive may be
eligible to participate in the Company’s Bonus Plan and Long Term Incentive Plan
by the Company.
2

--------------------------------------------------------------------------------

3.4 Business Expenses. The Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment, and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.
3.5 Indemnification.  
(a) In the event that the Executive is made a party or threatened to be made a
party to any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (a “Proceeding”), other than any Proceeding
initiated by the Executive or the Company related to any contest or dispute
between the Executive and the Company or any of its affiliates with respect to
this Agreement or the Executive’s employment hereunder, by reason of the fact
that the Executive is or was a director or officer of the Company, or any
affiliate of the Company, or is or was serving at the request of the Company as
a director, officer, member, employee, or agent of another corporation or a
partnership, joint venture, trust, or other enterprise, the Executive shall be
indemnified and held harmless by the Company from and against any liabilities,
costs, claims, and expenses, including all costs and expenses incurred in
defense of any Proceeding (including attorneys’ fees). Costs and expenses
incurred by the Executive in defense of such Proceeding (including attorneys’
fees) shall be paid by the Company in advance of the final disposition of such
litigation upon receipt by the Company of: (i) a written request for payment;
(ii) appropriate documentation evidencing the incurrence, amount, and nature of
the costs and expenses for which payment is being sought; and (iii) an
undertaking adequate under applicable law made by or on behalf of the Executive
to repay the amounts so paid if it shall ultimately be determined that the
Executive is not entitled to be indemnified by the Company under this Agreement.
(b) During the Employment Term and for a period of six (6) years thereafter, the
Company or any successor to the Company shall purchase and maintain, at its own
expense, directors’ and officers’ liability insurance providing coverage to the
Executive on terms that are no less favorable than the coverage provided to
other directors and similarly situated executives of the Company.
(c) Notwithstanding any other provision of this Agreement to the contrary, the
Company shall have no obligation to indemnify and hold the Executive harmless
from any liabilities, costs, claims, or expenses resulting from:
(i) For an accounting of profits in fact made from the purchase or sale by
Indemnitee of securities of the Company within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, or similar provisions of any state
law; or
(ii) Resulting from Indemnitee’s knowingly fraudulent, dishonest, or willful
misconduct, or
3

--------------------------------------------------------------------------------

(iii) The payment of which by the Company under this Agreement is not permitted
by applicable law.
3.6 Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to the Executive pursuant to this Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation, or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).
4.          Termination of Employment. The Employment Term and the Executive’s
employment hereunder may be terminated at any time by the Company with or
without Cause as stated below.  After September 30, 2018, Executive may
terminate the Agreement upon request from the RMX Board and 90 days’ written
notice.  Upon termination of the Executive’s employment during the Employment
Term, the Executive shall be entitled to the compensation described in this
Section 4 and shall have no further rights to any compensation or any other
payments from the Company or any of its affiliates.
4.1 Expiration of the Term, for Cause or Voluntary Termination by Executive.  
(a) The Executive’s employment hereunder may be terminated upon expiration of
the Employment Term, by the Company for Cause or Voluntary Termination by the
Executive as described above.  If the Executive’s employment is terminated upon
either expiration of the Employment Term, by the Company for Cause or Voluntary
Termination by the Executive for any reason or no reason, the Executive shall be
entitled to receive:
(i) a lump sum of the Executive’s any accrued but unpaid Base Salary and accrued
but unpaid vacation pay, if any, which shall be paid on the pay date immediately
following the Termination Date (as defined below) in accordance with the
Company’s customary payroll procedures;
(ii) reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy; and
(b) For purposes of this Agreement, “Cause” shall mean:
(i) the Executive’s willful failure to perform his duties to the Company or with
respect to its business (other than any such failure resulting from incapacity
due to physical or mental illness);
(ii) the Executive’s willful failure to comply with any valid and legal
directive of the Board;
4

--------------------------------------------------------------------------------

(iii) the Executive’s willful engagement in dishonesty, illegal conduct, or
misconduct, which is, in each case, injurious to the Company or its affiliates;
(iv) the Executive’s embezzlement, misappropriation, or fraud, whether or not
related to the Executive’s employment with the Company;
(v) the Executive’s conviction of or plea of guilty or nolo contendere to a
crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude if such felony or other
crime materially impairs the Executive’s ability to perform services for the
Company or results in harm to the Company or its affiliates as determined by the
Board;
(vi)  the Executive’s willful unauthorized disclosure of Confidential
Information (as defined below);
(vii) the Executive’s material breach of any material obligation under this
Agreement or any other written agreement between the Executive and the Company;
or
For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.
Notwithstanding the foregoing, termination of the Executive’s employment shall
not be deemed to be for Cause unless and until the Company delivers to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than a three-quarters (3/4) of the Board (after reasonable written notice
is provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before the Board), finding that the Executive has
engaged in the conduct described in any of (i)-(vii) above. Except for a
failure, breach, or refusal which, by its nature, cannot reasonably be expected
to be cured, the Executive shall have ten (10) business days from the delivery
of written notice by the Company within which to cure any acts constituting
Cause; provided however, that, if the Company reasonably expects irreparable
injury from a delay of ten (10) business days, the Company may give the
Executive notice of such shorter period within which to cure as is reasonable
under the circumstances, which may include the termination of the Executive’s
employment without notice and with immediate effect. The Company may place the
Executive on paid leave for up to thirty (30) days while it is determining
whether there is a basis to terminate the Executive’s employment for Cause.
5

--------------------------------------------------------------------------------

4.2 Termination by the Company Without Cause. The Employment Term and the
Executive’s employment hereunder may be terminated by the Company Without Cause
upon 60 days’ written notice. In the event of such termination, and subject to
the Executive’s compliance with Sections 4, 5, 6, 7 and 8 of this Agreement and
his execution of a release of claims in favor of the Company, its affiliates and
their respective officers and directors in a form provided by the Company (the
“Release”), the Executive shall be entitled to receive the following:
(a) the sum of one (1) year’s Base Salary and accrued but unpaid vacation pay,
if any, payable in equal monthly installment payments and paid in accordance
with the Company’s normal payroll practices, which shall begin within 30 days
following the Termination Date; and
(b) reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy.
4.3 Death or Disability.  
(a) The Executive’s employment hereunder shall terminate automatically upon the
Executive’s death during the Employment Term, and the Company may terminate the
Executive’s employment on account of the Executive’s Disability.
(b) If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the amounts provided under Section 4.1(a)(1)-(ii).
(c) For purposes of this Agreement, “Disability” shall mean Executive’s
inability, due to physical or mental incapacity, to perform the essential
functions of his job, with or without reasonable accommodation, for one hundred
twenty (120) days; provided however, in the event that the Company temporarily
replaces the Executive, or transfers the Executive’s duties or responsibilities
to another individual on account of the Executive’s inability to perform such
duties due to a mental or physical incapacity which is, or is reasonably
expected to become, a Disability, then the Executive’s employment shall not be
deemed terminated by the Company and the Executive shall not be able to resign
with Good Reason as a result thereof.  Any question as to the existence of the
Executive’s Disability as to which the Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to the Executive and the Company. If the Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and the Executive shall be final and conclusive for all purposes of this
Agreement.
6

--------------------------------------------------------------------------------

4.4 Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 4.3(a) on account of the Executive’s death)
shall be communicated by written notice of termination (“Notice of Termination”)
to the other party hereto in accordance with Section 22. The Notice of
Termination shall specify:
(a) The termination provision of this Agreement relied upon;
(b) To the extent applicable, the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated; and
(c) The applicable Termination Date.
4.5 Termination Date. The Executive’s “Termination Date” shall be:
(a) If the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death;
(b) If the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;
(c) If the Company terminates the Executive’s employment hereunder for Cause,
the date the Notice of Termination is delivered to the Executive;
(d) If the Company terminates the Executive’s employment hereunder without
Cause, the date specified in the Notice of Termination, which shall be no less
than 60 days following the date on which the Notice of Termination is delivered;
(e) If the Executive terminates his employment at the request of RMX Board, the
date specified in the Executive’s Notice of Termination, which shall be no less
than 90 days following the date on which the Notice of Termination is delivered
to Royale; and
Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Section 409A.
4.6 Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, any amounts
payable pursuant to this Section 4 shall not be reduced by compensation the
Executive earns on account of employment with a subsequent employer.
4.7 Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive agrees to resign, effective
on the Termination Date and shall be deemed to have resigned from all positions
that the Executive
7

--------------------------------------------------------------------------------

holds as an officer or member of the Board (or a committee thereof) of the
Company or any of its affiliates.
4.8 Section 280G.  
(a)  If any of the payments or benefits received or to be received by the
Executive (including, without limitation, any payment or benefits received in
connection with the Executive’s termination of employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement, or agreement, or
otherwise) (all such payments collectively referred to herein as the “280G
Payments”) constitute “parachute payments” within the meaning of Section 280G of
the Code and will be subject to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), the Company shall pay to the Executive, no later than
the time such Excise Tax is required to be paid by the Executive or withheld by
the Company, an additional amount equal to the sum of the Excise Tax payable by
the Executive, plus the amount necessary to put the Executive in the same
after-tax position (taking into account any and all applicable federal, state,
and local excise, income, or other taxes at the highest applicable rates on such
280G Payments and on any payments under this Section 4.8 or otherwise) as if no
Excise Tax had been imposed.
(b) All calculations and determinations under this Section 4.8 shall be made by
an independent accounting firm or independent tax counsel appointed by the
Company (the “Tax Counsel”) whose determinations shall be conclusive and binding
on the Company and the Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 4.8, the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company and the
Executive shall furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this Section 4.8. The Company shall bear all costs the Tax Counsel may
reasonably incur in connection with its services.
5.          Cooperation. The parties agree that certain matters in which the
Executive will be involved during the Employment Term may necessitate the
Executive’s cooperation in the future.  Accordingly, following the termination
of the Executive’s employment for any reason, to the extent reasonably requested
by the Board, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive’s service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive’s other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation.
6.          Confidential Information. The Executive understands and acknowledges
that during the Employment Term, he will be provided and have access to
Confidential Information, as defined below.
6.1 Confidential Information.  
8

--------------------------------------------------------------------------------

(a) Definition.
The Executive shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge and data relating to the
Company, and its affiliates, including without limitation any trade secrets,
which shall have been obtained by the Executive during the Executive’s
employment with the Company and which shall not be or have become public
knowledge or known within the relevant trade or industry (other than by acts by
the Executive or representatives of the Executive in violation of this
Agreement).  For purposes of this Agreement, “Confidential Information”
includes, but is not limited to, all information not generally known to the
public, in spoken, printed, electronic or any other form or medium, relating
directly or indirectly to: trade secrets, technical materials and information,
geological and geophysical information and studies, seismic information and
studies, reserve data, prospect data, maps and logs, bid data and transaction
information, processes and technologies, compilations of information,
engineering information, or specifications that are used or may eventually be
used in the operation of the Company’s business; databases or information
regarding the Company’s direct working interest program, practices, methods,
policies, research, operations, services, strategies, techniques, agreements,
transactions, potential transactions, know-how, records, material, customer
information, prospective customer information, customer lists, prospective
customer lists, supplier information, supplier lists, vendor information, vendor
lists, financial information, marketing information, pricing information, market
studies, sales information, revenue, communications, and product plans.
The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.
The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive; provided that, such disclosure is through no direct or indirect
fault of the Executive or person(s) acting on the Executive’s behalf.
(b) Company Creation and Use of Confidential Information.
The Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money, and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the field of energy and oil and gas. The Executive understands and acknowledges
that as a result of these efforts, the Company has created, and continues to use
and create
9

--------------------------------------------------------------------------------

Confidential Information. This Confidential Information provides the Company
with a competitive advantage over others in the marketplace.
(c) Disclosure and Use Restrictions.
The Executive agrees and covenants during the Employment Term and thereafter:
(i) to treat all Confidential Information as strictly confidential; (ii) not to
directly or indirectly disclose, publish, communicate, or make available
Confidential Information, or allow it to be disclosed, published, communicated,
or made available, in whole or part, to any entity or person whatsoever,
including other employees of the Company not having a need to know and authority
to know and use the Confidential Information in connection with the business of
the Company and, in any event, not to anyone outside of the direct employ of the
Company except as required in the performance of the Executive’s authorized
employment duties to the Company or with the prior consent of Chairman of the
Board acting on behalf of the Company in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent); and (iii) not to access or use any Confidential Information, and
not to copy any documents, records, files, media, or other resources containing
any Confidential Information, or remove any such documents, records, files,
media, or other resources from the premises or control of the Company, except as
required in the performance of the Executive’s authorized employment duties to
the Company or with the prior consent of the Chairman of the Board acting on
behalf of the Company in each instance (and then, such disclosure shall be made
only within the limits and to the extent of such duties or consent). Nothing
herein shall be construed to prevent disclosure of Confidential Information as
may be required by applicable law or regulation, or pursuant to the valid order
of a court of competent jurisdiction or an authorized government agency,
provided that the disclosure does not exceed the extent of disclosure required
by such law, regulation, or order.
(d) Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other
provision of this Agreement:
(i) The Executive will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that:
(A)  is made (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed under seal in a lawsuit or
other proceeding.
(ii) If the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the
10

--------------------------------------------------------------------------------

Company’s trade secrets to the Executive’s attorney and use the trade secret
information in the court proceeding if the Executive:
(A)  files any document containing trade secrets under seal; and
(B) does not disclose trade secrets, except pursuant to court order.
The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after he begins employment by the Company) and
shall continue during and after his employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive’s breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive’s behalf.
7.          Non-Solicitation.
7.1 While employed by the Company and for a period of one (1) year following the
Termination Date, regardless of the reason for the termination:
(a) the Executive shall not, without the prior consent of the Board, directly or
indirectly solicit, induce, or encourage any employee of Company or any of its
respective affiliates who is employed on the Termination Date (or at any time
within six months of such date) to terminate his or her employment with such
entity; and
(b) while employed by the Company and thereafter, regardless of the reason for
the termination, the Executive shall not, without the prior consent of the
Board, use any Confidential Information to hire any employee of the Company.
7.2 The Company acknowledges that its employees may join entities with which the
Executive is affiliated and that such event shall not constitute a violation of
this Agreement if the Executive was not involved in the solicitation, hiring or
identification of such employee as a potential recruit.
7.3 Should the Executive violate any of the terms of this Section 7, the
obligation at issue will run from the first date on which the Executive ceases
to be in violation of such obligation.
7.4 Irreparable Harm. In recognition of the facts that irreparable injury will
result to the Company in the event of a breach by the Executive of his
obligations under Sections 6.1 or 7.1(a)-(b) above, that monetary damages for
such breach would not be readily calculable, and that the Company would not have
an adequate remedy at law therefor, the Executive acknowledges, consents and
agrees that, in the event of any such breach, or the threat thereof, the Company
shall be entitled, in addition to any other legal remedies and damages
available, to specific performance thereof and to temporary and permanent
11

--------------------------------------------------------------------------------

injunctive relief (without the necessity of posting a bond) to restrain the
violation or threatened violation of such obligations by the Executive. In no
event shall an asserted violation of the provisions of Section 6 or 7 constitute
a basis for deferring or withholding any amounts otherwise payable to the
Executive under this Agreement. 
7.5 Acknowledgement. The Executive acknowledges and agrees that the services to
be rendered by him to the Company are of a special and unique character; that
the Executive will obtain knowledge and skill relevant to the Company’s
industry, methods of doing business and marketing strategies by virtue of the
Executive’s employment; and that the restrictive covenants and other terms and
conditions of this Agreement are reasonable and reasonably necessary to protect
the legitimate business interest of the Company.
8.          Non-Disparagement. The Executive agrees and covenants that he will
not at any time make, publish or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments, or statements
concerning the Company or its affiliates, or any of their employees, officers,
or directors.
This Section 8 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order.
9.          Remedies. In the event of a breach or threatened breach by the
Executive of Section 6 or Section 7, or Section 8 of this Agreement, the
Executive hereby consents and agrees that the Company shall be entitled to seek,
in addition to other available remedies, a temporary or permanent injunction or
other equitable relief against such breach or threatened breach from any court
of competent jurisdiction, without the necessity of showing any actual damages
or that money damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security. The aforementioned equitable
relief shall be in addition to, not in lieu of, legal remedies, monetary
damages, or other available forms of relief.
10.          Arbitration.
10.1  General.  Any controversy, dispute or claim between the Executive and
Company, or any of its respective parents, subsidiaries, affiliates or any of
their officers, directors, agents or other employees, relating to the
Executive’s employment or the termination thereof, shall be resolved by final
and binding arbitration, at the request of any party hereto. The arbitrability
of any controversy, dispute or claim under this Agreement or any other agreement
between the parties hereto shall be determined by application of the substantive
provisions of the Federal Arbitration Act (9 U.S.C. sections 1 and 2) and by
application of the procedural provisions of California law, except as provided
herein. Arbitration shall be the exclusive method for resolving any dispute and
all remedies available from a court of competent jurisdiction shall be
available; provided, that either party may request provisional relief from a
court of competent jurisdiction if such relief is not available in a timely
fashion through arbitration. The claims which are to be arbitrated include, but
are not limited to, any claim arising out of or relating to this Agreement or
the
12

--------------------------------------------------------------------------------

employment relationship between the Executive and the Company, claims for wages
and other compensation, claims for breach of contract (express or implied),
claims for violation of public policy, wrongful termination, tort claims, claims
for unlawful discrimination and/or harassment (including, but not limited to,
race, religious creed, color, national origin, ancestry, physical disability,
mental disability, gender identity or expression, medical condition, marital
status, age, pregnancy, sex or sexual orientation) to the extent allowed by law,
and claims for violation of any federal, state, or other government law,
statute, regulation, or ordinance, except for claims for workers’ compensation
and unemployment insurance benefits. This Agreement shall not be interpreted to
provide for arbitration of any dispute that does not constitute a claim
recognized under applicable law.  
10.2 Selection of Arbitrator. The Executive and the Company shall select a
single neutral arbitrator by mutual agreement. If the Executive and the Company
are unable to agree on a neutral arbitrator within thirty days of a demand for
arbitration, either party may elect to obtain a list of arbitrators from the
American Arbitration Association (“AAA”), and the arbitrator shall be selected
by alternate striking of names from the list until a single arbitrator remains.
The party initiating the arbitration shall be the first to strike a name. Any
demand for arbitration must be in writing and must be made by the aggrieved
party within the statute of limitations period provided under applicable state
and/or federal law for the particular claim(s). Failure to make a written demand
within the applicable statutory period constitutes a waiver of the right to
assert that claim in any forum.
10.3 Venue; Process. Arbitration proceedings shall be held in San Diego County,
California. The arbitrator shall apply applicable state and/or federal
substantive law to determine issues of liability and damages regarding all
claims to be arbitrated, and shall apply the Federal Rules of Evidence to the
proceeding. The parties shall be entitled to conduct reasonable discovery and
the arbitrator shall have the authority to determine what constitutes reasonable
discovery. The arbitrator shall hear motions for summary judgment/adjudication
as provided in the Federal Rules of Civil Procedure. Within thirty days
following the hearing and the submission of the matter to the arbitrator, the
arbitrator shall issue a written opinion and award which shall be signed and
dated. The arbitrator’s award shall decide all issues submitted by the parties,
but the arbitrator may not decide any issue not submitted. The opinion and award
shall include factual findings and the reasons upon which the decision is based.
The arbitrator shall be permitted to award only those remedies in law or equity
which are requested by the parties and allowed by law. 
10.4 Costs.  The parties shall each bear their own costs and fees.
10.5 Waiver of Rights.  Both the Company and the Executive understand that, by
agreeing to use arbitration to resolve disputes, they are giving up any right
that they may have to a judge or jury trial with regard to all issues concerning
employment or otherwise covered by this Section 10. 
11.          Proprietary Rights.
11.1 Work Product. The Executive acknowledges and agrees that all right, title,
and interest in and to all writings, works of authorship, technology,
inventions, discoveries,
13

--------------------------------------------------------------------------------

processes, techniques, methods, ideas, concepts, research, proposals, materials,
and all other work product of any nature whatsoever, that are created, prepared,
produced, authored, edited, amended, conceived, or reduced to practice by the
Executive individually or jointly with others during the period of his
employment by the Company and relate in any way to the business or contemplated
business, products, activities, research, or development of the Company or
result from any work performed by the Executive for the Company (in each case,
regardless of when or where prepared or whose equipment or other resources is
used in preparing the same), all rights and claims related to the foregoing, and
all printed, physical and electronic copies, and other tangible embodiments
thereof (collectively, “Work Product”), as well as any and all rights in and to
United States and foreign (a) patents, patent disclosures and inventions
(whether patentable or not), (b) trademarks, service marks, trade dress, trade
names, logos, corporate names, and domain names, and other similar designations
of source or origin, together with the goodwill symbolized by any of the
foregoing, (c) copyrights, copyrightable works (including computer programs),
and rights in data and databases, (d) trade secrets, know-how, and other
confidential information, and (e) all other intellectual property rights, in
each case whether registered or unregistered and including all registrations and
applications for, and renewals and extensions of, such rights, all improvements
thereto and all similar or equivalent rights or forms of protection in any part
of the world (collectively, “Intellectual Property Rights”), shall be the sole
and exclusive property of the Company.
For purposes of this Agreement, Work Product includes, but is not limited to,
Company information, including plans, research, strategies, techniques,
agreements, documents, know-how, computer programs, computer applications,
software design, databases, developments, reports, market studies, formulas,
product plans, inventions, original works of authorship, discoveries,
experimental processes, experimental results, specifications, marketing
information, advertising information, and sales information.
11.2 Work Made for Hire; Assignment. The Executive acknowledges that, by reason
of being employed by the Company at the relevant times, to the extent permitted
by law, all of the Work Product consisting of copyrightable subject matter is
“work made for hire” as defined in 17 U.S.C. § 101 and such copyrights are
therefore owned by the Company. To the extent that the foregoing does not apply,
the Executive hereby irrevocably assigns to the Company, for no additional
consideration, the Executive’s entire right, title, and interest in and to all
Work Product and Intellectual Property Rights therein, including the right to
sue, counterclaim, and recover for all past, present, and future infringement,
misappropriation, or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company’s rights, title, or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that the
Company would have had in the absence of this Agreement.
11.3 Further Assurances; Power of Attorney. During and after his employment, the
Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect, and transfer to the Company the Work Product as well as any and
all Intellectual Property Rights in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, giving testimony and executing and
14

--------------------------------------------------------------------------------

delivering to the Company any and all applications, oaths, declarations,
affidavits, waivers, assignments, and other documents and instruments as shall
be requested by the Company. The Executive hereby irrevocably grants the Company
power of attorney to execute and deliver any such documents on the Executive’s
behalf in his name and to do all other lawfully permitted acts to transfer the
Work Product to the Company and further the transfer, prosecution, issuance, and
maintenance of all Intellectual Property Rights therein, to the full extent
permitted by law, if the Executive does not promptly cooperate with the
Company’s request (without limiting the rights the Company shall have in such
circumstances by operation of law). The power of attorney is coupled with an
interest and shall not be affected by the Executive’s subsequent incapacity.
11.4 No License. The Executive understands that this Agreement does not, and
shall not be construed to grant the Executive any license or right of any nature
with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software, or other tools made available to
him by the Company.
12.          Security.
12.1 Security and Access. The Executive agrees and covenants (a) to comply with
all Company security policies and procedures as in force from time to time
including without limitation those regarding computer equipment, telephone
systems, voicemail systems, facilities access, monitoring, key cards, access
codes, Company intranet, internet, social media and instant messaging systems,
computer systems, e-mail systems, computer networks, document storage systems,
software, data security, encryption, firewalls, passwords and any and all other
Company facilities, IT resources and communication technologies (“Facilities and
Information Technology Resources”); (b) not to access or use any Facilities and
Information Technology Resources except as authorized by the Company; and (iii)
not to access or use any Facilities and Information Technology Resources in any
manner after the termination of the Executive’s employment by the Company,
whether termination is voluntary or involuntary. The Executive agrees to notify
the Company promptly in the event he learns of any violation of the foregoing by
others, or of any other misappropriation or unauthorized access, use,
reproduction, or reverse engineering of, or tampering with any Facilities and
Information Technology Resources or other Company property or materials by
others.
12.2 Exit Obligations/Return of Company Property. Upon the termination of the
Executive’s employment with the Employer for any reason, the Executive shall
immediately return and deliver to the Employer any and all Company property,
including keys, key cards, access cards, identification cards, security devices,
employer credit cards, network access devices, computers, cell phones,
smartphones, PDAs, equipment, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, and all Company documents
and materials belonging to the Company and stored in any fashion, including but
not limited to those that constitute or contain any Confidential Information or
Work Product, that are in the possession or control of the Executive, whether
they were provided to the Executive by the Company or any of its business
associates or created by the Executive in connection with his employment by the
Company.  If at any time after the Employment Period, the Executive
15

--------------------------------------------------------------------------------

determines that he has any Proprietary Information or other such materials in
his possession or control, or any copy thereof, the Executive shall immediately
return to the Employer all such information and materials, including all copies
and portions thereof. Nothing herein shall prevent the Executive from retaining
a copy of his personal papers, information or documentation relating to his
compensation.
13.          Publicity. The Executive hereby irrevocably consents to any and all
uses and displays, by the Company and its agents, representatives and licensees,
of the Executive’s name, voice, likeness, image, appearance, and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes, and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company (“Permitted Uses”) without further consent from
or royalty, payment, or other compensation to the Executive. The Executive
hereby forever waives and releases the Company and its directors, officers,
employees, and agents from any and all claims, actions, damages, losses, costs,
expenses, and liability of any kind, arising under any legal or equitable theory
whatsoever at any time during or after the period of his employment by the
Company, arising directly or indirectly from the Company’s and its agents’,
representatives’, and licensees’ exercise of their rights in connection with any
Permitted Uses.
14.          Governing Law: Jurisdiction and Venue. This Agreement, for all
purposes, shall be construed in accordance with the laws of California without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in San Diego County,
California.
15.          Entire Agreement. Unless specifically provided herein, this
Agreement contains all of the understandings and representations between the
Executive and the Company pertaining to the subject matter hereof and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. The
parties mutually agree that the Agreement can be specifically enforced in court
and can be cited as evidence in legal proceedings alleging breach of the
Agreement.
16.          Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Executive and Chairman of the Board of the Company. No
waiver by either of the parties of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by the other party
hereto shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by either of the parties in exercising any right, power, or privilege
hereunder operate as a waiver thereof to preclude any other or further exercise
thereof or the exercise of any other such right, power, or privilege.
17.          Severability. Should any provision of this Agreement be held by an
arbitrator to be enforceable only if modified, or if any portion of this
Agreement shall be held as unenforceable and thus stricken, such holding shall
not affect the validity of the remainder of this Agreement,
16

--------------------------------------------------------------------------------

the balance of which shall continue to be binding upon the parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement.
The parties further agree that an arbitrator is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.
The parties expressly agree that this Agreement as so modified by the arbitrator
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had not
been set forth herein.
18.          Captions. Captions and headings of the sections and paragraphs of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.
19.          Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
20.          Section 409A.
20.1 General Compliance. This Agreement is intended to comply with Section 409A
of the Internal Revenue Code and the treasury promulgated thereunder (“Section
409A”) or an exemption thereunder and shall be construed and administered in
accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A, and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest, or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A.
20.2 Specified Employees. Notwithstanding any other provision of this Agreement,
if any payment or benefit provided to the Executive in connection with his
termination of employment is determined to constitute “nonqualified deferred
compensation” within the
17

--------------------------------------------------------------------------------

meaning of Section 409A and the Executive is determined to be a “specified
employee” as defined in Section 409A(a)(2)(b)(i), then such payment or benefit
shall not be paid until the first payroll date to occur following the six-month
anniversary of the Termination Date or, if earlier, on the Executive’s death
(the “Specified Employee Payment Date”). The aggregate of any payments that
would otherwise have been paid before the Specified Employee Payment Date and
interest on such amounts calculated based on the applicable federal rate
published by the Internal Revenue Service for the month in which the Executive’s
separation from service occurs shall be paid to the Executive in a lump sum on
the Specified Employee Payment Date and thereafter, any remaining payments shall
be paid without delay in accordance with their original schedule.
20.3 Reimbursements. To the extent required by Section 409A and Treasury
regulation Section 1.409A-3(i)(1)(iv), each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following:
(a) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;
(b) any reimbursement of an eligible expense shall be paid to the Executive on
or before the last day of the calendar year following the calendar year in which
the expense was incurred; and
(c) any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.
20.4 Tax Gross-ups. Any tax gross-up payments provided under this Agreement
shall be paid to the Executive on or before December 31 of the calendar year
immediately following the calendar year in which the Executive remits the
related taxes.
21.          Successors and Assigns. This Agreement is personal to the Executive
and shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.
22.          Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):
If to the Company:
Royale Energy, Inc.
      1870 Cordell Court, Suite 210
      El Cajon, California 92020
Attention:  Chairman
18

--------------------------------------------------------------------------------



If to the Executive:
Jonathan Gregory
127 Roy Street
Houston, Texas 77007


23.          Representations of the Executive. The Executive represents and
warrants to the Company that the Executive’s acceptance of employment with the
Company and the performance of his duties hereunder will not conflict with or
result in a violation of, a breach of, or a default under any contract,
agreement, or understanding to which he is a party or is otherwise bound.  The
Executive’s acceptance of employment with the Company and the performance of his
duties hereunder will not violate any non-solicitation, non-competition, or
other similar covenant or agreement of a prior employer.
 
24.          Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state, and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.
25.          Survival. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto shall
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this Agreement.
26.          Acknowledgement of Full Understanding. THE EXECUTIVE ACKNOWLEDGES
AND AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
EXECUTIVE
ROYALE ENERGY, INC.
______________________
By: ______________________
Jonathan Gregory
Name:  ___________________
 
Title: _____________________


 
 
19

--------------------------------------------------------------------------------

Exhibit A


Company
Position
Ownership
3rd Noel Films, LLC
 127 Roy Street
 Houston, Texas 77007
 www.3rdnoelfilms.com
Manager
52.5%
Anvil Capital Partners
 546 5th Ave
 New York, New York 10036
 www.anvilcp.com
Credit Committee Advisor
0%
Mouton McCleon Resources LLC
 127 Roy Street
 Houston, Texas 77007
Managing Member
100%
Royale Energy, Inc.
 1870 Cordell Court, Suite 210
 El Cajon, CA 90820
 www.royl.com
CEO and Director
< 1%





20